63DETAILED ACTION
This office action is in response to the communication received on 05/18/2022 concerning application no. 16/349,405 filed on 05/13/2019.
Claims 1-3, 10, 14, 15, 17, 19, 31, 35, 39, 41, 45, 48, and 50-52 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-3, 10, 14, 15, 17, 19, 31, 35, 39, 41, 45, 48, and 50-52 in the reply filed on 05/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 10, 14, 15, 17, 19, 31, 35, 39, 41, 45, 48, and 50-52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
Line 11-12, recite “correlation to dynamics of scattering particles within the target medium”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what the dynamics of the particles are being correlated with. That is, a correlation is a relationship between two things1. It is unclear what the dynamics are correlated to.
For purposes of examination, the Office is considering correlation to be with to concentrations or ratios.
Line 14, recite “a dynamics of the target medium”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “dynamics of the target medium” is the same as the “dynamics of scattering particles within the target medium” established in line 11-12 or is a separate and distinct feature. 
For purposes of examination, the Office is considering the dynamics to be different.
Lines 16-17, recite “the one or more light sources…two different source-detector distances”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how two different source-detector distances are present in a case where there is only one light source and one detector.
For purposes of examination, the Office is considering there to be either a plurality of detectors or a plurality of sources.

Claim 14 is indefinite for the following reasons:
Lines 7-9, recite “the one or more light sources…three different source-detector distances”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art how two different source-detector distances are present in a case where there is only one light source and one detector.
For purposes of examination, the Office is considering there to be either a plurality of detectors or a plurality of sources.

Claim 17 is indefinite for the following reasons:
Lines 3, recite “wherein the second source-detector distance is optionally greater than the first source-detector distance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is actively claiming that the second distance is greater than the first distance.
For purposes of examination, the Office is considering the claim element to be optional.

Claim 19 is indefinite for the following reasons:
Lines 1, recite “The system of claim 16”. This claim element is indefinite. This claim is dependent upon a canceled claim. It would be unclear to one with ordinary skill in the art what system is being referred to. 
For purposes of examination, the Office is considering the claim 19 to be dependent on the system of claim 1.
Lines 3-5, recite “wherein the second source-detector distance is optionally greater than the first source-detector distance and the third source-detector distance optionally greater than the second source-detector distance”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is actively claiming that the second distance is greater than the first distance or the third distance is greater than the second distance.
For purposes of examination, the Office is considering the claim element to be optional.

Claim 31 is indefinite for the following reasons:
Lines 3-4, recite “wherein the one or more DCS detectors are optionally configured to receive…single detection”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is actively claiming that the detectors are receiving the light at a single location.
For purposes of examination, the Office is considering the claim element to be optional.

Claim 35 is indefinite for the following reasons:
Lines 3, recite “a ridge laser”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what type of ridge layer is being referred to.  One interpretation is a ridge polariton laser. Another interpretation is that a ridge waveguide laser. These are different forms or ridge lasers and it would be unclear to one with ordinary skill in the art what type of laser is being claimed.
For purposes of examination, the Office is considering a ridge waveguide laser to be a ridge laser.

Claim 39 is indefinite for the following reasons:
Line 2, recite “the computer”. There is insufficient antecedent basis for this limitation in the claim.
Lines 2-4, recite “wherein the light source driver is optionally configured to control…second light”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is actively claiming that the driver is controlling the light sources.
For purposes of examination, the Office is considering the claim element to be optional.

Claim 41 is indefinite for the following reasons:
Lines 2, recite “wherein the additional light source is optionally a near…detector”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the claim is actively claiming that there is an additional light source that is able to work in near infrared and if there is an additional detector that is working in near infrared.
For purposes of examination, the Office is considering the claim element to be optional.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 14, 15, 17, 19, 31, 35, 39, 41, 45, 48, 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (PGPUB No. US 2008/0200784; hereinafter referred to Cheng ’784) in view of Cheng (PGPUB No. US 20040162468; hereinafter referred to Cheng ’468).

Regarding claim 1, Cheng ’784teaches a multi-distance, multi-wavelength diffuse correlation spectroscopy (MD-MW DCS) system comprising: 
one or more DCS light sources, the one or more DCS light sources configured to emit at least a first light having a first wavelength and a second light having a second wavelength, the one or more DCS light sources configured to transmit the first light and the second light into a target medium, the first wavelength and the second wavelength are different (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120. Paragraph 0051 teaches multiple light sources or optical fibers can be used. Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law); 
one or more DCS detectors, the one or more DCS detectors configured to receive at least a portion of the first light and at least a portion of the second light from the target medium, the DCS detector configured to generate a DCS detector signal in response to receiving the at least a portion of the first light and the at least a portion of the second light (Paragraph 0050 teaches that the detectors or receiving fibers are able to receive the light from the light source or transmitting fibers. Fig. 8 shows the use of two light detectors 30. Fig. 7 shows the use of three light detectors 130. Paragraphs 0053-0054 and 0060 teach the detection of a first and second wavelength signal); 
the processor configured to determine a dynamics of the target medium using the DCS detector signal and the one or more equations (Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law. Paragraphs 0052-0061 teaches the use of equations in the determination of blood oxygenation and venous information. Paragraph 0027 teaches that the system is able to obtain dynamic information such as blood flow, blood volume and blood content. Claim 9 teaches the determination of blood vessel pulse, volume, oxygenation, flow, and content. Abstract teaches the correlation to blood vessel parameters. Paragraph 0018 teaches that the detectors output is correlated to the parameters. Paragraph 0047 teaches the use of processors for data processing and display),
the one or more DCS light sources and the one or more DCS detectors configured to provide at least two different source-detector distances (Paragraph 0045 teaches that the light source can utilize multiple transmitting fibers 24 or light source and the detection can be done with multiple optical fibers 26 or photodetectors. The distance between the detectors to the light source is between 2-4 cm. Fig. 7 shows three detectors 130 at a distance from the light source 120. In the case of Fig. 7A, the rightmost detector 130 is at a distance greater than from the leftmost light source 120 than the leftmost detector 130).  
	While Cheng ‘784 teaches that the use of correlation equations for scattering particles and a processor/memory (Fig. 8 and paragraphs 0047 and 0051-0061), Cheng ’784 is silent regarding a system, a memory storing one or more equations relating correlation to dynamics of scattering particles within the target medium; and 
a processor coupled to the one or more DCS detectors and the memory.
	In an analogous imaging field of endeavor, regarding spectroscopy for blood parameters, Cheng ’468 teaches a system, a memory storing one or more equations relating correlation to dynamics of scattering particles within the target medium (Paragraph 0046 teaches that the system has a memory that is utilized to store and use software programs that are used to implement the invention and data for the use of the invention. Paragraph 0081 teaches that the system utilizes equations that are able to determine scattering coefficients and correlation of the target medium); and 
a processor coupled to the one or more DCS detectors and the memory (Paragraph 0048 teaches the use of a processor with a memory. Fig. 2 shoes the connection of the processor to the memory. Paragraph 0046 teaches that the system of the computer works in association with the invention. Fig. 3 shows the connection of the computer with the probe. Fig. 4 shows the detectors on the probe. Paragraph 0104 teaches the computer works with the probe that has the detectors).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cheng ‘784 with Cheng ’468 teaching of memory to store correlation equations of scattering particles. Furthermore, it would be obvious to one with ordinary skill in the art that the equations of Cheng ‘784 can be stored in the memory of the of Cheng ‘784 as that provides easy retrieval and the operation of a computer system with minimal operation interaction/work. Such modification is merely uploading the equation into the memory. This modified system would allow the user to accurately estimate values of the system variables (Paragraph 0081 of Cheng ‘468). Furthermore, the modification is cost effective (Paragraph 0021 of Cheng ‘468).

Regarding claim 2, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS light sources are configured to transmit the first light and the second light into the target medium at a single transmission location and the one or more DCS detectors are two or more DCS detectors configured to receive the at least a portion of the first light and the at least a portion of the second light from the target medium at two different detection locations (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120. Paragraph 0051 teaches multiple light sources or optical fibers can be used. Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law. Paragraph 0050 teaches that the detectors or receiving fibers are able to receive the light from the light source or transmitting fibers. Fig. 8 shows the use of two light detectors 30. Fig. 7 shows the use of three light detectors 130. Paragraphs 0053-0054 and 0060 teach the detection of a first and second wavelength signal).  

Regarding claim 3, modified Cheng ’784 teaches the system in claim 2, as discussed above.
	Cheng ’784 further teaches a system, wherein a first DCS detector of the two or more DCS detectors is configured to receive light from the target medium at a first detector location positioned at a first source-detector distance relative to the single transmission location, and a second DCS detector of the two or more DCS detectors is configured to receive light from the target medium at a second detector location positioned a second source-detector distance relative to the single transmission location (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120. Paragraph 0051 teaches multiple light sources or optical fibers can be used. Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law. Paragraph 0050 teaches that the detectors or receiving fibers are able to receive the light from the light source or transmitting fibers. Fig. 8 shows the use of two light detectors 30. Fig. 7 shows the use of three light detectors 130. Paragraphs 0053-0054 and 0060 teach the detection of a first and second wavelength signal. In the case of Fig. 7A, the rightmost detector 130 is at a distance greater than from the leftmost light source 120 than the leftmost detector 130).

Regarding claim 10, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS light sources are configured to transmit the first light and the second light into the target medium at two different transmission locations (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120. Paragraph 0051 teaches multiple light sources or optical fibers can be used).

Regarding claim 14, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, the one or more DCS light sources further configured to emit a third light having a third wavelength, the one or more DCS light sources configured to transmit the third light into the target medium, the first wavelength, the second wavelength, and the third wavelength are different (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120 at different locations. Paragraph 0051 teaches multiple light sources or optical fibers can be used. Paragraph 0050 teaches that each of the light sources in Fig. 7 are emitting different wavelengths within the range of 400 nm and 1000 nm), the one or more DCS detectors further configured to receive at least a portion of the third light from the target medium, the DCS detector configured to generate the DCS detector signal in response to receive the at least a portion of the first light, the at least a portion of the second light, and the at least a portion of the third light, the one or more DCS light sources and the one or more DCS detectors configured to provide at least three different source- detector distances (Paragraph 0050 teaches that the detectors or receiving fibers are able to receive the light from the light source or transmitting fibers. Fig. 8 shows the use of two light detectors 30. Fig. 7 shows the use of three light detectors 130 at different locations. Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law. Paragraphs 0052-0061 teaches the use of equations in the determination of blood oxygenation and venous information).  

Regarding claim 15, modified Cheng ’784 teaches the system in claim 14, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS light sources are configured to transmit the first light, the second light, and the third light into the target medium at a single transmission location and the one or more DCS detectors are three or more DCS detectors configured to receive the first light, the second light, and the third light from the target medium at three different detection locations (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. Paragraph 0051 teaches an instance of use of wavelengths 780 and 850 nm. Fig. 8 shows the use of two light sources 20. Fig. 7 shows the use of three light sources 120 at different locations. Paragraph 0051 teaches multiple light sources or optical fibers can be used. Paragraph 0051 teaches that the system utilizes photon diffusion equations, photon transportation equations or Modified Beer Lambert's Law. Paragraph 0050 teaches that the detectors or receiving fibers are able to receive the light from the light source or transmitting fibers. Fig. 8 shows the use of two light detectors 30. Fig. 7 shows the use of three light detectors 130 at different locations), wherein a first DCS detector of the three or more DCS detectors is configured to receive light from the target medium at a first detector location positioned at a first source-detector distance relative to the single transmission location, a second DCS detector of the three or more DCS detectors is configured to receive light from the target medium at a second detector location positioned at a second source-detector distance relative to the single transmission location, and a third DCS detector of the three or more DCS detectors is configured to receive light from the target medium at a third source-detector distance relative to the single transmission location (See modified Fig. 7 below).

    PNG
    media_image1.png
    372
    560
    media_image1.png
    Greyscale

Modified Fig. 7

Regarding claim 17, modified Cheng ’784 teaches the system in claim 3, as discussed above.
	Cheng ’784 further teaches a system, wherein the first source-detector distance is between 0.1 cm and 2.0 cm and the second source-detector distance is between 1.0 cm and 3.0 cm, wherein the second source-detector distance is optionally greater than the first source-detector distance (Paragraph 0045 teaches that the light source can utilize multiple transmitting fibers 24 or light source and the detection can be done with multiple optical fibers 26 or photodetectors. The distance between the detectors to the light source is 2-4 cm. Fig. 7 shows three detectors 130 at a distance from the light source 120. In the case of Fig. 7A, the rightmost detector 130 is at a distance greater than from the leftmost light source 120 than the leftmost detector 130).

Regarding claim 19, modified Cheng ’784 teaches the system in claim 16, as discussed above.
	Cheng ’784 further teaches a system, wherein the first source-detector distance is between 0.1 cm and 2.0 cm, the second source-detector distance is between 1.0 cm and 3.0 cm, and the third source-detector distance is between 1.0 cm and 5.0 cm, wherein the second source- detector distance is optionally greater than the first source-detector distance and the third source- detector distance is optionally greater than the second source-detector distance (Paragraph 0045 teaches that the light source can utilize multiple transmitting fibers 24 or light source and the detection can be done with multiple optical fibers 26 or photodetectors. The distance between the detectors to the light source is 2-4 cm. Fig. 7 shows that the upper rightmost detector is at the shortest distance from the upper leftmost detector and the lower the detector, the greater the distance from the upper leftmost detector).

Regarding claim 31, modified Cheng ’784 teaches the system in claim 14, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS light sources are configured to transmit the first light, the second light, and the third light into the target medium at three different transmission locations (Fig. 7 shows the three light sources are different locations).

Regarding claim 35, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS light sources includes a diode laser (Paragraph 0042 teaches that the light source can be a laser diode), a solid-state laser, a fiber laser, a vertical cavity surface-emitting laser (VCSEL), a DBR laser, a Fabry-Perot laser, a ridge laser, a ridge waveguide laser, a tapered laser, or a combination thereof.

Regarding claim 37, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein one or more DCS light sources are configured to emit light at a wavelength of between 400 nm and 1800 nm or an average power of between 10 µW and 10 W (Paragraph 0042 teaches the use of a laser diode with wavelengths of 760-850 nm and powers of 5mW or 100 mW. Also an LED diode can be used with a range of 400 nm to 1000 nm).

Regarding claim 39, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, the system further comprising a light source driver coupled to the computer and the one or more DCS light sources (Fig. 8 shows the laser driver circuits are connected to the light sources 20 and connected to the timer/pulse generator and signal processor and display. Paragraph 0047 teaches that data is stored).

Regarding claim 41, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, the system further comprising an additional light source and an additional detector (Fig. 8 shows the use of two light sources 20 and two light detectors 30. Paragraph 0045 teaches that the light source can utilize multiple transmitting fibers 24 or light source and the detection can be done with multiple optical fibers 26 or photodetectors. Fig. 7 shows multiple detectors and light sources), wherein the additional light source is optionally a near infrared spectroscopy light source and the additional detector is optionally a near infrared spectroscopy detector (Abstract teaches that the light sources and detector operate with a light range of 400-1000 nm).

Regarding claim 45, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the one or more DCS detectors includes a detector selected from the group consisting of a single-photon avalanche photodiode detector, a photomultiplier tube, a Si, Ge, InGaAs, PbS, PbSe or HgCdTe photodiode or PIN photodiode, phototransistors, MSM photodetectors, CCD and CMOS detector arrays, LCD, silicon photomultipliers, multi-pixel-photon-counters, and combinations thereof (Paragraph 0047 teaches that the photodetector can be a silicon photodiode). 

Regarding claim 48, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, the system further comprising one or more waveguides and/or one or more lenses configured to couple the one or more DCS light sources to the target medium or configured to couple the target medium to the one or more DCS detectors (Paragraph 0043 teaches that the light source may have an optical lens that allows for transmission into the patient sight).

Regarding claim 50, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the system is contained in one or more handheld units (Paragraph 0046 teaches that the patch 28 of the device 100 can be held manually).  

Regarding claim 52, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	Cheng ’784 further teaches a system, wherein the first wavelength and the second wavelength are separated from one another by between 20 nm and 500 nm (Paragraph 0050 teaches that the light sources can be emitting light at different wavelengths between 400-100 nm. A selection of wavelengths 780 and 850 nm as discussed in paragraph 0051 would be between 20 and 500 nm).

Alternatively, claims 31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (PGPUB No. US 2008/0200784) in view of Cheng (PGPUB No. US 2004/0162468) further in view of Fantini et al. ("Frequency--domain multichannel optical detector for noninvasive tissue spectroscopy and oximetry", January 1995, Optical Engineering).

Regarding claim 31, modified Cheng ’784 teaches the system in claim 14, as discussed above.
Cheng ’784 further teaches a system, wherein the one or more DCS light sources are configured to transmit the first light, the second light, and the third light into the target medium at three different transmission locations (Fig. 7 shows the three light sources are different locations).
	While Cheng ’784 teaches the use of a single detector (Fig. 5), the combination of Cheng ’784 and Cheng ’468 is silent regarding a system, wherein the one or more DCS detectors are optionally configured to receive the at least a portion of the first light, the at least a portion of the second light, and the at least a portion of the third light from the target medium at a single detection location.
	In an analogous imaging field of endeavor, regarding noninvasive tissue spectroscopy with multiple light sources, Fantini teaches a system, wherein the one or more DCS detectors are optionally configured to receive the at least a portion of the first light, the at least a portion of the second light, and the at least a portion of the third light from the target medium at a single detection location (Fig. 2 shows the use of a single light detector that is separated from 8 LED light sources by varying distances).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cheng ’784 and Cheng ’468 with Fantini’s teaching of a single detection location with multiple light sources. This modified system would allow the user to real-time monitoring of measured parameters that include hemoglobin values with a cost-effective, reliable, and safe device (Abstract and Description of the Instrument of Fantini). Furthermore, the modification a compact portable unit (Abstract of Fantini).

Regarding claim 39, modified Cheng ’784 teaches the system in claim 1, as discussed above.
Cheng ’784 further teaches a system, the system further comprising a light source driver coupled to the computer and the one or more DCS light sources (Fig. 8 shows the laser driver circuits are connected to the light sources 20 and connected to the timer/pulse generator and signal processor and display. Paragraph 0047 teaches that data is stored).
However, the combination of Cheng ’784 and Cheng ’468 is silent regarding a system, wherein the light source driver is optionally configured to control the one or more light sources to multiplex the first and second light.
In an analogous imaging field of endeavor, regarding noninvasive tissue spectroscopy with multiple light sources, Fantini teaches a system, wherein the light source driver is optionally configured to control the one or more light sources to multiplex the first and second light (Paragraph 1 of the “Feature 3” section teaches that the 8 light sources are controlled with a multiplexer).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cheng ’784 and Cheng ’468 with Fantini’s teaching of multiplexing of light sources. This modified system would allow the user to real-time monitoring of measured parameters that include hemoglobin values with a cost-effective, reliable, and safe device (Abstract and Description of the Instrument of Fantini). Furthermore, the modification a compact portable unit (Abstract of Fantini).

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (PGPUB No. US 2008/0200784) in view of Cheng (PGPUB No. US 2004/0162468) further in view of Tearney et al. (PGPUB No. US 2007/0073162).

Regarding claim 51, modified Cheng ’784 teaches the system in claim 1, as discussed above.
	However, the combination of Cheng ’784 and Cheng ’468 is silent regarding a system, wherein the one or more DCS detectors are configured to collect light from one speckle.
	In an analogous imaging field of endeavor, regarding blood monitoring with spectroscopy and diffusing light, Tearney teaches a system, wherein the one or more DCS detectors are configured to collect light from one speckle (Paragraph 0009 teaches that each speckle is digitized with respect to space and time. Paragraph 0010 teaches that the speckles are at separate locations. Paragraph 0006 teaches that the detector receives speckle light).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Cheng ’784 and Cheng ’468 with Tearney’s teaching of light collection from speckle. This modified system would allow the user to measure microscopic motion like Brownian motion (Paragraph 0005 of Tearney). Furthermore, the modification would allow for the assessment of a plaque’s vulnerability to rupture (Paragraph 0012 of Tearney).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McKenna et al. (PGPUB No. US 2012/0197133): Teaches the use of light emission and equations for correlation of scattering and a memory.
DeBaryshe et al. (US Patent No. 5,713,364): Teaches the use of light emission and equations for correlation of scattering and a memory.
Tsuchiya (US Patent No. 5,694,931): Teaches the use of light emission and equations for correlation of scattering and a memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Correlation definition: a connection between two or more things (Link: https://dictionary.cambridge.org/us/dictionary/english/correlation)